Case 1:18-cv-06597-CBA-RER Document 8 Filed 03/08/19 Page 1 of 8 PageID #: 23




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
SUNRAY MIRABEL,
                                                                      FIRST AMENDED
                                          Plaintiff,                  COMPLAINT
                           -against-                                  Jury Trial Demanded
CITY OF NEW YORK; Det. YURIY                                          18-CV-6597 (CBA)(RER)
MANZUROV, Shield No. 6399, Det. DOMINICK
CIARAVINO, Shield No. 3681, Lt. MAGGIE
CLAMP, Tax Id. 940990 and JOHN and JANE
DOE 1 through 10, individually and in their official
capacities (the names John and Jane Doe being
fictitious, as the true names are presently unknown),
                                          Defendants.
----------------------------------------------------------------- x
                                NATURE OF THE ACTION

        1.      This is an action to recover money damages arising out of the violation

of plaintiff’s rights under the Constitution.

                               JURISDICTION AND VENUE
        2.      This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and the

Fourth and Fourteenth Amendments to the Constitution of the United States.

        3.      The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331, 1343

and 1367(a).

        4.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and (c).

                                         JURY DEMAND
Case 1:18-cv-06597-CBA-RER Document 8 Filed 03/08/19 Page 2 of 8 PageID #: 24




       5.      Plaintiff demands a trial by jury in this action.
                                         PARTIES

       6.      Plaintiff Sunray Mirabel (“plaintiff”) is a resident of Kings County in the

City and State of New York.

       7.      Defendant City of New York is a municipal corporation organized under

the laws of the State of New York. It operates the NYPD, a department or agency of

defendant City of New York responsible for the appointment, training, supervision,

promotion and discipline of police officers and supervisory police officers, including

the individually named defendants herein.

       8.      At all times relevant defendants John and Jane Doe 1 through 10 were

police officers, detectives or supervisors employed by the NYPD. Plaintiff does not

know the real names and shield numbers of defendants John and Jane Doe 1 through

10.

       9.      At all times relevant herein, defendants Det. Yuriy Manzurov,

“Manzurov”, Det. Dominick Ciaravino, “Ciaravino”, Lt. Maggie Clamp, “Clamp”,

were acting as agents, servants and employees of defendant City of New York and the

NYPD. Defendants John and Jane Doe 1 through 10 are sued in their individual and

official capacities.

       10.     At all times relevant herein, all individual defendants were acting under

color of state law.
Case 1:18-cv-06597-CBA-RER Document 8 Filed 03/08/19 Page 3 of 8 PageID #: 25




                              STATEMENT OF FACTS


         11.   At approximately 6:00 a.m. on March 4, 2017, plaintiff was sleeping at

his girlfriend Patricia Woods’s apartment at 124 Bush Street, Apartment 1A in

Brooklyn, N.Y., when P.O. Does, including and Clamp, kicked in the door claiming

they had a warrant.

         12.   Plaintiff was handcuffed and placed in a police van. Plaintiff, was

ultimately taken to the police precinct.

         13.   At the precinct the officers falsely informed employees of the Kings

County District Attorney’s Office that they had observed plaintiff committing a

crime.

         14.   At no point did the officers observe plaintiff doing anything illegal.

         15.   Ultimately, plaintiff was taken to Brooklyn Central Booking.

         16.   After about twenty-four hours in custody plaintiff was released without

seeing a judge.

         17.   Plaintiff suffered damage as a result of defendants’ actions. Plaintiff was

deprived of his liberty, suffered emotional distress, mental anguish, fear, pain, bodily

injury, anxiety, embarrassment, humiliation, and damage to his reputation.

                                     FIRST CLAIM
                                      42 U.S.C. § 1983
Case 1:18-cv-06597-CBA-RER Document 8 Filed 03/08/19 Page 4 of 8 PageID #: 26




      18.       Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

      19.       Defendants, by their conduct toward plaintiff alleged herein, violated

plaintiff’s rights guaranteed by 42 U.S.C. § 1983, the Fourth, Fifth and Fourteenth

Amendments to the Constitution of the United States.


      20.       As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages herein before alleged.

                                       SECOND CLAIM
                                         False Arrest


      21.       Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

      22.       Defendants violated the Fourth and Fourteenth Amendments because

they arrested plaintiff without probable cause.

      23.       As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged.

                                        THRID CLAIM

                                  Failure To Intervene
Case 1:18-cv-06597-CBA-RER Document 8 Filed 03/08/19 Page 5 of 8 PageID #: 27




      24.       Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

      25.       Those defendants that were present but did not actively participate in the

aforementioned unlawful conduct observed such conduct, had an opportunity prevent

such conduct, had a duty to intervene and prevent such conduct and failed to

intervene.

      26.       Accordingly, the defendants who failed to intervene violated the First,

Fourth, Fifth And Fourteenth Amendments.

                                   FOURTH CLAIM
                                     Monell Claim


      27.       As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged. Plaintiff repeats, reiterates, and realleges

each and every allegation with the same force and effect as if fully set forth herein.

      28.       Defendants, collectively and individually, while acting under color of

state law, engaged in conduct that constituted a custom, usage, practice, procedure, or

rule of the respective municipality/authority, which is forbidden by the Constitution

of the United States.

      29.       The aforementioned customs, policies, usages, practices, procedures, and

rules of the NYPD included, but were not limited to, police officers: failing to report
Case 1:18-cv-06597-CBA-RER Document 8 Filed 03/08/19 Page 6 of 8 PageID #: 28




misconduct of other officers; unlawfully searching individuals and arresting

individuals; and unlawfully seizing an individual’s personal property.

       30.    In addition, the City engaged in a policy, custom, or practice of

inadequate screening, hiring, retaining, training, and supervising its employees that was

the moving force behind the violation of plaintiff’s rights as described herein. As a

result of the failure of the City to properly recruit, screen, train, discipline, and

supervise its officers, including the individual defendants, defendant City has tacitly

authorized, ratified, and has been deliberately indifferent to, the acts and conduct

complained of herein.

       31.    The foregoing customs, policies, usages, practices, procedures, and rules

of the City and the NYPD constituted deliberate indifference to the safety, well-being,

and constitutional rights of plaintiffs.

       32.    The foregoing customs, policies, usages, practices, procedures, and rules

of the City and the NYPD were the direct and proximate cause of the constitutional

violations suffered by plaintiffs as alleged herein.

       33.    The foregoing customs, policies, usages, practices, procedures, and rules

of the City and the NYPD were the moving force behind the constitutional violations

suffered by plaintiffs as alleged herein.
Case 1:18-cv-06597-CBA-RER Document 8 Filed 03/08/19 Page 7 of 8 PageID #: 29




          34.   As a result of the foregoing customs, policies, usages, practices,

procedures, and rules of the City and NYPD, plaintiff was subjected to an illegal

search and unlawfully arrested.

          35.   Defendants, collectively and individually, while acting under color of

state law, were directly and actively involved in violating plaintiff’s constitutional

rights.

          36.   All of the foregoing acts by defendants deprived plaintiff of federally

protected rights, including, but not limited to, the right:

          37.   To be free from false arrest/unlawful imprisonment;

          38.   To be free from unreasonable search and seizure;

          39.   As a result of the foregoing, plaintiff is entitled to compensatory

damages in an amount to be fixed by a jury, and is further entitled to punitive

damages against the individual defendants in an amount to be fixed by a jury, plus

reasonable attorneys’ fees, costs, and disbursements of this action.
Case 1:18-cv-06597-CBA-RER Document 8 Filed 03/08/19 Page 8 of 8 PageID #: 30




                                 PRAYER FOR RELIEF

      WHEREFORE, plaintiff respectfully requests judgment against defendants as

follows:

      (a) Compensatory damages against all defendants, jointly and severally;

      (b) Punitive damages against the individual defendants, jointly and severally;

      (c) Reasonable attorneys’ fees and costs pursuant to 28 U.S.C. § 1988; and

      (d) Such other and further relief as this Court deems just and proper.




DATED:      January 15, 2019
            New York, New York

                                        _______/s________________
                                        Robert Marinelli
                                        305 Broadway, Suite 1001
                                        New York, New York 10007
                                        (212) 822-1427
                                        robmarinelli@gmail.com

                                        Attorney for plaintiff
